Citation Nr: 0905377	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.P.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to 
November 1947.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania on behalf of the RO in Boston, Massachusetts.  
The September 2005 rating decision granted service connection 
for tinnitus and assigned an initial evaluation of 10 
percent, effective April 20, 2005.  The September 2005 rating 
decision also granted service connection for bilateral 
hearing loss, and assigned a noncompensable initial rating, 
effective April 20, 2005.

In October 2008 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  In statements at 
that hearing, the appellant appeared to raise claims of 
entitlement to service connection for headaches, and a 
disability manifested by nausea and impaired equilibrium, as 
secondary to service-connected ear disability, to include 
tinnitus.  (Transcript (Tr.) at pages (pgs.) 17 - 19.)  These 
matters have not been adjudicated by the RO, and as such, 
have not been developed for appellate consideration.  They 
are referred to the RO for appropriate action.

The issue of entitlement to a compensable initial evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available, and there has been no 
demonstration or allegation of an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.

In this case, the Veteran is appealing the initial rating 
assigned for the grant of service connection for tinnitus.  
In this regard, because the September 2005 rating decision 
granted the Veteran's claim of entitlement to service 
connection for tinnitus, such claim is now substantiated.  
His filing of a notice of disagreement as to the initial 
rating assigned in the September 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.

In this regard, the January 2007 Statement of the Case, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant regulations pertaining to 
the assignment of a disability rating.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve the maximum rating assignable for 
tinnitus, to include on an extra-schedular basis.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Analysis

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2008).  As such, the 
Veteran's service-connected tinnitus disability has already 
been assigned the maximum schedular rating available under 
Diagnostic Code 6260.  

The Veteran has not alleged, nor has there been clinical 
demonstration, that the service-connected tinnitus presents 
such an exceptional or unusual disability picture so as to 
warrant a rating on an extraschedular basis.  The evidence 
does not reflect that the disability at issue causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, a referral of this claim for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2008) is not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for tinnitus.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.


REMAND

As for the issue of entitlement to a compensable initial 
evaluation for bilateral hearing loss, the Board notes that 
the Veteran last underwent a VA rating examination for that 
disability in July 2005.  In a February 2007 statement 
submitted in conjunction with his substantive appeal, and at 
his October 2008 Board hearing (Hearing transcript, at pages 
7, 18-19, and 23-24), the Veteran essentially indicated that 
his hearing disability had been worsening over time and since 
his July 2005 VA audiological examination.  As such, the 
Board finds that the Veteran should be afforded the 
appropriate VA examination to rate his service-connected 
hearing loss.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and severity of his service-
connected hearing loss.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  The AOJ should then readjudicate the 
issue of entitlement to a compensable 
initial evaluation for bilateral hearing 
loss.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and the 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


